Citation Nr: 1141771	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disability (claimed and developed as asthma).

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  This included service in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2007 and October 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for asthma was denied in the former rating decision.  The latter rating decision confirmed and continued this denial.  Service connection for essential hypertension also was denied therein. 

An appeal thereafter was perfected by the Veteran.  In a July 2010 decision, the Board denied service connection for a respiratory disability (claimed and developed as asthma) and for hypertension, to include as due to exposure to herbicides.

Subsequently, the Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC vacated the decision and remanded this matter back to the Board in a June 2011 Memorandum Decision.  Judgment was entered in July 2011.  In September 2011, mandate was effective following the Memorandum Decision becoming final and therefore not being subject to further review. 

It is noted that the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) was appointed as the Veteran's representative in August 2007.  This organization represented him in this matter.  Such representation was acknowledged as late as the Board's July 2010 decision.  In an August 2010 statement, however, the Veteran "hereby Revoke[d the] PRPAVA as Rep" (sic).  Revocation of representation may be made at any time.  38 C.F.R. § 14.631(f)(1) (2011).   As such, no representative has been set forth in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the issues of entitlement to service connection for a respiratory disability and for hypertension must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

Within the Board's July 2010 decision denying service connection for a respiratory disability (claimed and developed as asthma) and for hypertension, to include as due to exposure to herbicides, was a preliminary finding that VA was not required to provide the Veteran with a medical examination because "there [wa]s no evidence indicating that the Veteran's current respiratory disability or hypertension may be related to his service."

The CAVC's Memorandum Decision cited 38 U.S.C.A. § 5103A(d) (2011) and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), for the proposition that VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or, for certain diseases, manifestation of the disease during an applicable presumptive period, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, and (4) insufficient competent medical evidence on file for a decision to be made on the claim.  See also 38 C.F.R. § 3.159(c)(4) (2011).  Additionally cited were Locklear v. Nicholson, 20 Vet. App. 410, 418 (2006), and Duenas v. Principi, 18 Vet. App. 512, 517 (2004), for the proposition that the Board's decision that a Veteran is not entitled to a VA medical examination must be supported by adequate reasons or bases.

It then was found in the Memorandum Decision that the Board failed to provide an adequate statement of reasons or bases for its determination that VA medical examinations were not required.  The failure to address all of the evidence concerning the third of the aforementioned requirements specifically was noted.  With respect to a respiratory disability, reference was made in this regard to a January 1968 VA examiner's opinion expressing uncertainty about "whether the current respiratory complaints are fresh upper respiratory infection or whether the symptoms are continuation of the disease [t]he [Veteran] had in Viet Nam."  With respect to hypertension, mention in this regard was made of the Veteran's claim dated in August 2007 and received in September 2007 referencing a recent determination of the National Academy of Science (NAS) that a relationship exists between hypertension and Agent Orange exposure.  Further mention was made that the NAS reported in 2004 that there was an elevated prevalence of hypertension in RVN Veterans.  72 Fed. Reg. 32,395 (June 12, 2007).

As such, the Memorandum Decision effectively has directed the Board to consider this evidence in determining whether or not the third requirement for obtaining a VA medical examination has been satisfied and to provide an adequate explanation of the reasons/bases for the conclusion reached.  The Veteran, "as a matter of law, [has] the right to compliance with the remand orders" contained in a decision of the CAVC.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

The Board now finds that the third requirement for obtaining a VA medical examination has been met both for a respiratory disability and for hypertension in view of the Memorandum Decision.  A low threshold is established by the third requirement.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The January 1968 VA examiner's opinion leaves open the possibility of continuity of the Veteran's respiratory symptomatology at least for a few months post-service.  The Veteran's August/September 2007 statement points out medical evidence from the NAS that a nexus exists between hypertension and exposure to Agent Orange in RVN Veterans but lacks specificity in not referencing such a nexus particularly in him.

Each of the other requirements also has been met.  The Board's July 2010 decision found a current respiratory disability and current hypertension, as noted above.  In particular, exercise-induced asthma, asthma extrinsic, chronic obstructive pulmonary disease (COPD), arterial high blood pressure, and hypertension recently have been diagnosed.  Also found in the Board's July 2010 decision was that the Veteran complained of chest cold symptoms during service.  Implicit though not explicated stated therein was that he served in the RVN and thus is presumed to have had in-service exposure to the herbicide Agent Orange.  The medical evidence finally is insufficient to allow adjudication at this time because neither the January 1968 VA examiner's opinion nor the NAS medical evidence referenced in the Veteran's August/September 2007 statement is conclusive.  

It follows that the Veteran must be afforded an appropriate VA medical examination both for his respiratory disability and for hypertension.  A remand is necessary to accomplish this task.

Accordingly, the case is REMANDED for the following action:

1.  Remind the Veteran in writing that the PRPAVA no longer represents him.  Inform him of how to secure another representative and provide him with the necessary forms for doing so.

2.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  Following completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any respiratory disability, to include exercise-induced asthma, asthma, or COPD, found to be present.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine as to the diagnosis of any existing respiratory disability.  For each such disability diagnosed, the examiner then shall opine with respect to etiology as to whether it is at least as likely as not that the disability was incurred in or as a result of the Veteran's service.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis made and etiology opinion rendered.  Continuity of symptomatology, to include the January 1968 VA examiner's opinion, shall be addressed in this latter regard.  Each of the above actions shall be documented fully in an examination report.

4.  Following completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his hypertension.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine with respect to etiology as to whether it is at least as likely as not that the Veteran's hypertension was incurred in or as a result of his service.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for any diagnosis made and etiology opinion rendered.  The 2004 NAS findings concerning the elevated prevalence of hypertension in RVN Veterans with presumed exposure to the herbicide Agent Orange shall be addressed in this latter regard.  Each of the above actions shall be documented fully in an examination report.

5.  Finally, readjudicate the issues of entitlement to service connection for a respiratory disability and for hypertension.  If either of these benefits is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


